Case 3:18-cv-00428-DMS-MDD Document 560-1 Filed 12/02/20 PageID.9685 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA


  MS. L., et al.,                                )
                                                 )
            Plaintiffs,                          )
                                                 )
  v.                                             )      CASE NO. 18cv428 DMS MDD
                                                 )
  U.S. IMMIGRATION AND CUSTOMS                   )
  ENFORCEMENT, et al.,                           )
                                                 )
            Defendants.                          )
                                                 )

                           DECLARATION OF ROBERT J. COSTELLO

            I, Robert J. Costello, pursuant to 28 U.S.C. § 1746, and based upon my personal

  knowledge and information made known to me from official records and reasonably relied upon

  in the course of my employment, hereby declare as follows, relating to the above-captioned

  matter:

  1.        I am currently an Executive Director with the Office of Information Technology (OIT),

            Enterprise Services, U.S. Customs and Border Protection (CBP), U.S. Department of

            Homeland Security (DHS). I am currently serving on detail to the Border Enforcement

            and Management Systems Directorate since March of 2017, and concurrently in the

            permanent role of the Executive Director of Enterprise Networks and Technology

            Support. I have served as an Executive Director of OIT since August of 2017. Prior to

            this, I was the Deputy Executive Director of Field Support within OIT. I have over

            twenty-five years of information technology leadership experience as a senior

            information technology executive in federal government and private sector, including at

            U.S Immigrations and Customs Enforcement (ICE) and the U.S Air Force.



                                                 1
Case 3:18-cv-00428-DMS-MDD Document 560-1 Filed 12/02/20 PageID.9686 Page 2 of 5




  2.    As I have previously outlined for this court, in my current role, I am responsible for

        management and oversight of the programs assigned to my directorate, which includes

        the Unified Immigration Portal (UIP). I am familiar with the development of the UIP,

        and I meet daily with the program team and participate in bi-weekly briefs to the

        Assistant Commissioner of OIT and agency leadership on the UIP.

  3.    I have provided this courts with two declarations, on Aug. 19, 2020, and Oct. 20, 2020,

        regarding the process for developing and implementing the UIP, its current status, and

        anticipated next steps. I have also provided information to the court regarding the UIP at

        status conferences in this case. During the October 22, 2020 status conference, the court

        requested that I submit an additional declaration identifying additional progress that CBP

        OIT has made on the UIP since my previous declaration, including a specific discussion

        of the timeline for Phase 3 of the UIP’s development.

  4.    As outlined in my previous declarations, CBP OIT, working with its partners in the U.S.

        government, is developing the UIP, which is intended to be a technological platform

        where authorized users within the U.S. government can access relevant immigration-

        related data from multiple agencies through a single interface, to enable a more complete

        understanding of an individual’s journey throughout the immigration system. The UIP

        will serve as a centralized location for agencies to share certain information about

        individuals in the immigration process.

  5.    Currently, the UIP development team is continuing to work with its federal partners to

        develop the UIP as expeditiously as possible. Of the efforts discussed in my previous

        declarations, I provide the following updates:

             a. Piloting use of the UIP in locations along the southwest border: Piloting the

                 platform resulted in new users and enhancements to the system to address the

                 operational needs of these users. Several of these enhancements have already

                                              2
Case 3:18-cv-00428-DMS-MDD Document 560-1 Filed 12/02/20 PageID.9687 Page 3 of 5




                  been released into production. One of these enhancements, for example, was to

                  create a filter for certain data fields related to family units in CBP custody on

                  the ICE-CBP dashboard, allowing ICE to more easily access and view the

                  information and plan for resource needs.

              b. UAC Referral Service: The program is currently performing User Acceptance

                  Testing (UAT) on the UAC referral and placement service to validate end-to-

                  end functionality of the automatic data exchange between CBP and U.S. Health

                  and Human Services (HHS) systems. This effort remains on schedule and is

                  aligned with HHS’s UAC Path modernization efforts. UAC Path is the modern

                  replacement for the current UAC Portal.

       6. Additionally, since my last declaration, the team has completed several additional

          important steps, such as deploying our backbone technology infrastructure, which

          essentially lays the foundation for the modern architecture of UIP. This is a major

          project milestone for Phase 2 and for the program as a whole. The UIP team has also

          added certain information to the UAC Placement dashboard, including an indicator of

          whether a UAC being referred was separated from his/her parent and the reasons for

          any separation. While CBP currently provides this information to HHS at the time that

          a UAC is referred, presenting the information in the dashboard enables HHS to access

          the information more quickly and efficiently, allowing HHS users to improve

          placement decisions and resource allocation for facilities.

  7.    As discussed previously, the UIP development team is utilizing a flexible buildout to

        adapt to shifting business and operational needs. This flexible approach has also allowed

        the establishment of the UIP to adjust to factors outside of the development team’s

        control, such as the global pandemic. As a result of the flexible buildout, the UIP is

        being developed on a fluid timeline, and thus the UIP is being implemented in phases,

                                               3
Case 3:18-cv-00428-DMS-MDD Document 560-1 Filed 12/02/20 PageID.9688 Page 4 of 5




        rather than with fixed deadlines. Currently, the UIP remains within its second phase, and

        the team continues to develop the technological capabilities to enable data

        standardization and sharing. Phase 2 is still expected to be completed by the end of this

        calendar year.

  8.    The next phase, Phase 3, will include further data integration across agencies as agency

        partners incorporate UIP services into their software modernization efforts. This may

        include the development of capabilities that facilitate sharing electronic documents across

        agencies, providing and receiving a real-time stream of data between agencies (e.g.

        sharing data about immigration proceedings between DHS and the Department of Justice

        Executive Office for Immigration Review), and expanding visualization via dashboarding

        tools within the UIP.

  9.    In light of the flexible buildout for the development of the UIP, the team is unable to

        provide an estimated date of completion for the project, but continues to make diligent

        progress. Phase 3, in which the UIP will be fully built and functional, is currently

        projected to be completed by the end of the first quarter of fiscal year 2022 (December

        2022). The UIP program has been leveraging all available avenues for acceleration of the

        program, including working on multiple facets of the program in parallel. For example,

        the UIP development team continues to build-out the underlying architecture while also

        releasing software updates weekly to support the operational needs and data sharing for

        both end-users and agency partners. While these development efforts are ongoing, UIP

        continues to work with various partners across the government on data-sharing

        requirements for information that needs to be shared through UIP. End-users with access

        are also able to use the platform while these development efforts continue. UIP has also

        streamlined the acquisition process by eliminating unnecessary reviews to align more

        closely with modern software development best-practices.

                                              4
Case 3:18-cv-00428-DMS-MDD Document 560-1 Filed 12/02/20 PageID.9689 Page 5 of 5




  10.    This iterative and flexible approach has allowed UIP to begin providing working software

         to end-users immediately. To clarify, the UIP system capabilities are currently in-use and

         being rolled-out to users across ICE, CBP, and HHS. These capabilities are being

         upgraded as the UIP phases progress, so users are not waiting until all three phases are

         completed to use the system. Rather, in each phase, the capabilities are expanded to

         satisfy operational needs and align with our stakeholder partners’ key initiatives. This

         flexibility has also allowed UIP to work with HHS, who wasn’t initially scoped to be a

         year-1 partner, to establish the UAC Placement Dashboard and begin the UAC referral

         service. UIP is also collaborating with ICE on our Phase 2 goal to establish the backbone

         technology. Because of this collaboration, UIP will begin sharing real-time data from ICE

         in Phase 2—something that was initially scheduled for Phase 3.

  11.    I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

         knowledge, information, and belief.




                 2 day of December, 2020.
  Executed this __




                                                       ____________________________________
                                                       Robert J. Costello
                                                       Executive Director
                                                       Office of Information Technology
                                                       Enterprise Services
                                                       U.S. Customs and Border Protection




                                                5
